1. Amendments to the Rules of Superintendence for the Courts of Ohio ( Sup.R. 16.02 and 16.20 through 16.24 and new Sup.R. 79 ) were adopted on February 25, 2019, and are effective January 29, 2019. The final version of the amendments are being published in the February 25, 2019 Ohio Official Reports advance sheet.2. Amendments to the Supreme Court Rules for the Government of the Bar (Gov.Bar R. X) were adopted on February 25, 2019, and are effective July 1, 2019. The final version of the amendments is being published in the February 25, 2019 Ohio Official Reports advance sheet.Fischer, J., concurred in part and dissented in part and would not adopt the amendments to Gov.Bar R. X(5)(E) and CLE Reg. 409.2.